TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00193-CV



       Appellant, LSI Logic Corporation//Cross-Appellant, Silicon Space Technology
                                      Corporation

                                                  v.

 Appellee, Silicon Space Technology Corporation//Cross-Appellee, LSI Logic Corporation


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
    NO. D-1-GN-06-001204, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                             MEMORANDUM OPINION

                 Appellant and cross-appellee LSI Logic Corporation and appellee and cross-appellant

Silicon Space Technology Corporation have informed this Court that the parties have reached a

settlement and filed a joint motion to remand the cause to the trial court and discharge the

supersedeas bond. We grant the motion, set aside the trial court’s judgment without regard to the

merits, and remand the cause to the trial court with instructions to discharge the supersedeas bond

and render judgment in accordance with the parties’ settlement agreement. See Tex. R. App. P.

42.1(a)(2)(B).
                                           J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Puryear and Henson

Vacated and Remanded on Joint Motion

Filed: May 13, 2009




                                              2